             Case 1:20-cv-07783-JGK Document 11 Filed 09/29/20 Page 1 of 2




Michael J. Willemin
mwillemin@wigdorlaw.com


September 29, 2020

VIA EMAIL

The Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 15C
New York, New York 10007

       Re:     Williams v. Marathon Capital of Illinois, LLC d/b/a Marathon Capital, LLC, Ted
               Brandt, Chuck Hinckley and Phillippe Lavertu; No. 20-cv-07783

Dear Judge Koeltl,

We represent Plaintiff Logan Williams in this action and respectfully submit this letter motion
seeking to replace Docket No. 1, the Complaint, in this matter with a redacted version. We are
submitting this letter motion in accordance with the Southern District of New York Electronic
Case Filing Rules & Instructions at Rule 21.7 and at the direction of the Help Desk, which granted
a temporary sealing on September 25, 2020.

We seek to replace Docket No. 1 because the document contains information identifying two third
parties that, upon reflection, should have been redacted from the original Complaint. Thus, we
seek to redact all reference to these individuals as referenced in paragraphs 3, 46, 47, 48, 49 and
Footnote 1. A copy of the proposed replacement Complaint with redactions is annexed hereto as
Exhibit 1.

The proposed redactions and request for the underlying Complaint to remain under seal rebut the
presumption of open records. The courts in this District have acknowledged the importance of a
third party’s privacy and granted redactions of a third party’s name. See, e.g., Doe v. Berg, No.
15-CV-9787 (RJS), 2016 WL 11597920, at *1 (S.D.N.Y. May 9, 2016) (citing United States v.
Biaggi, 828 F.2d 110, 116 (2d Cir. 1987) (“Certainly, the privacy interests of innocent third parties
. . . should weigh heavily in a court’s balancing equation in determining what portions of motion
papers in question should remain sealed or should be redacted.”)); E.E.O.C. v Kelley Drye &
Warren LLP, 10 CIV. 655 LTS MHD, 2012 WL 691545, at *2 (S.D.N.Y. Mar. 2, 2012)
(collecting cases). Further, the redaction of these two names, people who are not parties to this
action, will not in any way undermine the public’s understanding of the allegations contained in
the Complaint. The redactions do not impede Defendants’ ability to defend this action nor will the
redactions cause any prejudice to Defendants.
           Case 1:20-cv-07783-JGK Document 11 Filed 09/29/20 Page 2 of 2


                                                                         Judge John G. Koeltl
                                                                          September 29, 2020
                                                                                      Page 2



We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Michael J. Willemin

Enc.
